Exhibit 10.1
Execution Version
OMNIBUS AMENDMENT TO LOAN DOCUMENTS AND
REAFFIRMATION OF BORROWER AND GUARANTOR


THIS OMNIBUS AMENDMENT TO LOAN DOCUMENTS AND REAFFIRMATION OF BORROWER AND
GUARANTOR (this “Agreement”) is dated as of September 14, 2020, between 731
RETAIL ONE LLC, a Delaware limited liability company (“731 Retail”), 731
COMMERCIAL LLC, a Delaware limited liability company (“731 Commercial”; 731
Retail and 731 Commercial, individually or collectively, as context requires,
jointly and severally, the “Borrower”), solely for purposes of consenting to
this Agreement and agreeing to the applicable terms of Sections 2(vv), 3(c), 5
and 7 hereof, alexander’s, inc., a Delaware corporation (the “Guarantor”),
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”) on
behalf of the Lenders, and the lenders party hereto (the “Lenders”).
RECITALS:
A.The Borrower, the Administrative Agent, and the Lenders are parties to that
certain Loan Agreement, dated as of August 5, 2015 (the “Initial Loan
Agreement”), whereby the Lenders agreed to make a loan (the “Loan”) to the
Borrower in an aggregate principal amount not to exceed $350,000,000.
B.The Loan is secured by, among other things, that certain Consolidation,
Modification and Extension Agreement, dated as of August 5, 2015, executed by
the Borrower, as mortgagor, to Administrative Agent, as mortgagee, and recorded
October 1, 2015, with the City Register of the City of New York under CRFN
2015000350949.
C.The Borrower, the Guarantor, the Administrative Agent and the Lenders entered
into that certain Waiver and Amendment No. 1 to Loan Agreement, dated as of
October 10, 2019 (the “Waiver and Amendment”) pursuant to which certain cash
management processes were modified.
D.Pursuant to a letter agreement dated August 19, 2020 (the “Letter Amendment”;
the Initial Loan Agreement, as amended by the Waiver and Amendment and by the
Letter Amendment, the “Loan Agreement”), the Administrative Agent and the
Lenders agreed to a short term extension of the Initial Maturity Date. Each
initially capitalized term used but not defined in this Agreement has the
meaning given to such term in the Loan Agreement, as amended by this Agreement.
E.The Administrative Agent, acting on behalf of the Lenders, sent a notice,
dated August 27, 2020 (the “Notice”), to the Borrower.
F.The Borrower and the Lenders have agreed to (i) rescind the Notice and agree
that the Initial Maturity Date shall be deemed to have been extended until the
date hereof with retroactive effect to August 26, 2020, (ii) further extend the
Initial Maturity Date of the Loan, (iii) cancel the implementation of certain of
the cash management processes imposed by the
ny-1974739

--------------------------------------------------------------------------------



Loan Agreement and (iv) make certain other revisions to the Loan Documents, all
as more specifically set forth herein and subject to the terms set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.Effective Date; Waiver. This Agreement shall be effective as of the
date hereof (the “Effective Date”). Effective as of the Effective Date, the
Administrative Agent and the Lenders hereby rescind the Notice and agree that
the Initial Maturity Date shall be deemed to have been extended until the date
hereof with retroactive effect to August 26, 2020.
Section 2.Amendment of Loan Documents. Effective as of the Effective Date, the
Loan Documents are hereby amended as follows:
a.The Waiver and Amendment is hereby null, void and of no further force and
effect. For the avoidance of doubt, the Borrower shall not be required to
deposit into the Excess Cash Flow Sweep Account the Excess Cash Flow (for this
purpose, as defined in the Waiver and Amendment) for the calendar months of July
2020 and August 2020.
b.The definition of “Additional Collateral” in Section 1.1 of the Loan Agreement
is hereby amended by replacing the words “Section 2.15, Section 3.2(2)(a)(viii),
Section 4.4” in the second and third lines thereof with the words “Section
3.2(2)(a)(viii)”.
c.The definition of “Alternate Base Rate” in Section 1.1 of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:
““Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.7 (for the avoidance of
doubt, only until any amendment has become effective pursuant to Section
2.7(b)), then the Alternate Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Alternate Base Rate as determined pursuant to clauses
(a) or (b) above would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.”    
d.The definition of “Approved Annual Budget” in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
    2
ny-1974739

--------------------------------------------------------------------------------



““Approved Annual Budget” means an annual or partial-year budget delivered to
and, if required, approved by Administrative Agent, pursuant to Section 8.4.”
e.The definition of “Cash Management Period” in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
““Cash Management Period” means any period commencing upon the occurrence of an
Event of Default and ending on the date (if any) when all then existing Events
of Default have been waived or a cure thereof has been accepted by
Administrative Agent (following Administrative Agent’s receipt of any consents
and approvals of the Lenders as required pursuant to the terms hereof).”
f.The definition of “Condominium Charges Reserve Account” in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:
““Condominium Charges Reserve Account” means a sub-account of the Cash
Management Account maintained on a ledger-entry basis.”
g.The definition of “Debt Service (Cash Management Test)” in Section 1.1 of the
Loan Agreement is hereby amended by replacing the words “Section 2.15, Section
3.2(2)(a)(viii) and/or Section 4.4” in the fourth line thereof with the words
“Section 3.2(2)(a)(viii)”.
h.The definition of “Debt Service Coverage Ratio” in Section 1.1 of the Loan
Agreement is hereby amended by replacing clause (ii) thereof with: “Debt Service
(Cash Management Test) as of such DSCR Calculation Date”.
i.The definition of “Insurance Reserve Account” in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
““Insurance Reserve Account” means a sub-account of the Cash Management Account
maintained on a ledger-entry basis.”
j.The definition of “Maturity Date” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
““Maturity Date ” means the earlier of (a) August 5, 2025, or (b) any earlier
date on which all of the Loans are required to be paid in full, by acceleration
or otherwise, under this Agreement or any of the other Loan Documents.”
k.The definition of “Requisite Leasing Approval Lenders” is hereby deleted in
its entirety, and the use of such term throughout the Loan Agreement or any
other Loan Document shall be replaced with the term “Required Lenders” in each
instance.
l.The definition of “Restricted Collateral” in Section 1.1 of the Loan Agreement
is hereby amended by deleting the words “and/or Section 4.4 and/or any amounts
on deposit in the Excess Cash Flow Account” from the second and third lines
thereof.
    3
ny-1974739

--------------------------------------------------------------------------------



m.The definition of “Subaccounts” in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
““Subaccounts” means, collectively, the Tax Reserve Account, the Insurance
Reserve Account and the Condominium Charges Reserve Account.”
n.The definition of “Tax Reserve Account” in Section 1.1 of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:
““Tax Reserve Account” means a sub-account of the Cash Management Account
maintained on a ledger-entry basis.”
o.The definitions of “Appraised Value Shortfall”, “Debt Service (Extension
Test)”, “Debt Service Reserve Account”, “DSCR Calculation Certificate”, “DSCR
Shortfall (Cash Management Test)”, “DSCR Shortfall (Extension Test)”, “DSCR
Trigger Event”, “Excess Cash Flow Account”, “Extension Fee”, “Extension Notice”,
“First Extended Maturity Date”, “Initial Maturity Date”, “Posted Reserves” and
“Second Extended Maturity Date” are hereby deleted from Section 1.1 of the Loan
Agreement in their entireties.
p.The following definitions are hereby added alphabetically to Section 1.1 of
the Loan Agreement:
“Actual Operating Revenues” means, with respect to the month in question, all
revenues actually received by the Borrower during such month from the use,
ownership and operation of the Project, as determined on a cash basis.
“Actual Operating Expenses” means, with respect to the month in question, all
expenses actually paid by the Borrower during such month in connection with the
operation, management, maintenance, repair and use of the Project (including,
without limitation, real estate taxes, insurance premiums, leasing costs,
capital expenditures and Extraordinary Expenses), as determined on a cash basis.
“August 2020 ECFSA Balance” has the meaning set forth in Section 4.5(a).
“August 2020 Existing Lease Obligations” means, with respect to the Leases
executed and in effect as of the Omnibus Amendment Date, which Leases are
described on Schedule 4.5 (the “August 2020 Existing Leases”), which schedule is
attached hereto and made a part hereof (i) all obligations of the landlord to
pay tenant improvement costs and allowances and leasing commissions, (ii) all
obligations of the landlord to perform landlord work and other capital
expenditures in order to make the space demised under the August 2020 Existing
Leases ready for initial occupancy by the tenants thereunder and/or as a
condition to such tenants’ obligation to commence the payment of rent
thereunder, and (iii) all other obligations of the landlord under any August
2020 Existing Lease to make the space demised under such August 2020 Existing
Lease ready for initial occupancy by the tenant thereunder and/or as a condition
to such tenant’s obligation to commence the payment of rent thereunder;
provided, however, the August 2020 Existing Lease Obligations shall not include
the payment or performance of any landlord obligation during any free rent
period
    4
ny-1974739

--------------------------------------------------------------------------------



granted to the tenant under its August 2020 Existing Lease, other than the
payment and performance of landlord obligations to make the space demised under
such August 2020 Existing Lease ready for initial occupancy or that landlord has
otherwise agreed to pay or perform to achieve the initial buildout of the space
demised under such August 2020 Existing Lease. For the avoidance of doubt, the
August 2020 Existing Lease Obligations shall not include any “Guaranteed
Obligations” (the “Leasing Costs Guaranteed Obligations”) as defined in the
Leasing Costs Guaranty, dated as of the Omnibus Amendment Date, made by
Guarantor to Administrative Agent, as amended, supplemented or otherwise
modified from time to time (the “Leasing Costs Guaranty”).
“August 2020 Existing Leases” has the meaning set forth in the definition of
August 2020 Existing Lease Obligations.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as reasonably determined by the Administrative Agent.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
    5
ny-1974739

--------------------------------------------------------------------------------



Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or
(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1)    a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower,
    6
ny-1974739

--------------------------------------------------------------------------------



the Administrative Agent (in the case of such notice by the Required Lenders)
and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section 2.7
and (y) ending at the time that a Benchmark Replacement has replaced the LIBO
Rate for all purposes hereunder pursuant to Section 2.7.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Early Opt-in Election” means the occurrence of:
(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.7 are being executed or amended,
as applicable, to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate, and
    7
ny-1974739

--------------------------------------------------------------------------------



(2)     (i) the election by the Administrative Agent to declare that an Early
Opt-in Election has occurred and the provision by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision by the Required Lenders of written notice of such
election to the Administrative Agent and the subsequent provision by the
Administrative Agent of written notice of such election to the Borrower.
“Excess Cash Flow” means, with respect to any month, the amount by which
(i) Actual Operating Revenues received during such month shall exceed (ii) the
sum of (x) Actual Operating Expenses paid by the Borrower during such month,
together with accrual for real estate taxes on the Project in equal monthly
installments, but without duplication of any such taxes actually paid
(excluding, however, any amounts released from the Excess Cash Flow Sweep
Account with respect to such month in accordance with Section 4.5 hereof) and
(y) actual debt service in respect of the Loans for such month.
“Excess Cash Flow Sweep Account” means a “blocked” account established and
maintained at JPMCB, which account shall be in the name of the Borrower for the
benefit of the Administrative Agent, on behalf of the Lenders, provided that
(i) the Borrower shall be the owner of all funds on deposit in such account for
federal and applicable state and local tax purposes and such account shall be
assigned the tax identification number of the Borrower and (ii) such account
shall be under the sole and exclusive dominion and control of the Administrative
Agent and, except as may be expressly provided in this Agreement, neither the
Borrower, Manager nor any other party claiming on behalf of, or through, the
Borrower or Manager shall have any right to transfer, withdraw, access or
otherwise direct the disposition of funds on deposit in such account or have any
other right or power with respect to such account.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“Interest Guaranty” means that certain Interest Guaranty, dated as of the
Omnibus Amendment Date, made by Guarantor to Administrative Agent, as amended,
supplemented or otherwise modified from time to time.
“Leasing Costs Guaranteed Obligations” has the meaning set forth in the
definition of August 2020 Existing Lease Obligations.
“Leasing Costs Guaranty” has the meaning set forth in the definition of August
2020 Existing Lease Obligations.
“NYFRB” means the Federal Reserve Bank of New York.
    8
ny-1974739

--------------------------------------------------------------------------------



“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if both such rates are not so published
for any day that is a Business Day, the term “NYFRB Rate” means the rate quoted
for such day, for a federal funds transaction at 11:00 a.m. on such day received
by the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Omnibus Amendment Date” means September 14, 2020.
“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
“Requisite Material Lease Approval Lenders” means (i) at such time as three (3)
Lenders (including Administrative Agent) each hold 33.33% of the Loans, then two
(2) of such three (3) Lenders, (ii) at such time as any two (2) Lenders
(excluding Administrative Agent) each hold 33.33% or more of the Loans, then
Administrative Agent plus one of the Lenders holding 33.33% or more of the
Loans, (iii) at such time as any one Lender (other than Administrative Agent)
holds 33.33% or more of the Loans, then Administrative Agent plus the Lender
that holds 33.33% or more of the Loans, and (iv) at such time as no Lender holds
33.33% or more of the Loans, then Administrative Agent solely.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Term SOFR” means the forward-looking term rate for the applicable Corresponding
Tenor based on SOFR that has been selected or recommended by the Relevant
Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the
    9
ny-1974739

--------------------------------------------------------------------------------



Unadjusted Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.
q.Section 2.3 of the Loan Agreement is hereby amended by adding the following
sentence to the end of clause (1) thereof: “The terms of this Section 2.3 shall
be subject to Section 2.7 below.”
r.Section 2.6 of the Loan Agreement is hereby amended by adding a new clause (6)
to the end thereof as follows:
“(6)    The interest rate on Eurodollar Borrowings is determined by reference to
the LIBO Rate, which is derived from the London interbank offered rate
(“LIBOR”). LIBOR is intended to represent the rate at which contributing banks
may obtain short-term borrowings from each other in the London interbank market.
In July 2017, the U.K. Financial Conduct Authority announced that, after the end
of 2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting
LIBOR. As a result, it is possible that commencing in 2022, LIBOR may no longer
be available or deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Borrowings. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of LIBOR. Upon the occurrence of
a Benchmark Transition Event or Early Opt-In Election, Section 2.7(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will promptly notify the Borrower, pursuant to Section 2.7(d) of any
change to the reference rate upon which the interest rate of Eurodollar
Borrowings is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to LIBOR or other
rates in the definition of LIBO Rate or with respect to any alternative or
successor rate thereto, or replacement rate thereof (including, without
limitation, (i) any such alternative, successor or replacement rate implemented
pursuant to Section 2.7(b), whether upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, and (ii) the implementation of any
Benchmark Replacement Conforming Changes pursuant to Section 2.7(c)), including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did LIBOR prior to its discontinuance or
unavailability. The foregoing sentence, however, shall not be construed as
limiting in any manner the obligations of the Administrative Agent as set forth
in Section 2.7 hereof and the related provisions of this Agreement.”
s.Section 2.7 of the Loan Agreement is hereby amended by (i) renumbering the
current Section 2.7 as subsection (a) thereof, (ii) renumbering subsections (a)
and (b) of the current Section 2.7 as subsections (i) and (ii), respectively,
and (iii) and inserting the following subsections (b) through (e) immediately
thereafter as follows:
    10
ny-1974739

--------------------------------------------------------------------------------



“(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment agreed to by the Administrative Agent and the Borrower with respect to
a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has submitted such proposed
amendment to all Lenders, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate with respect to a Benchmark
Transition Event, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment agreed to by the
Administrative Agent and the Borrower with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBO Rate with a Benchmark
Replacement will occur prior to the applicable Benchmark Transition Start Date.
(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d)    Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.7, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.7 or any
other provision of this Agreement. The Benchmark Replacement shall, upon its
effectiveness pursuant to this Section 2.7, replace the LIBO Rate for all
purposes under this Agreement and any other Loan Documents.
(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.”
    11
ny-1974739

--------------------------------------------------------------------------------



t.The text of Section 2.15 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following: “Section 2.15    Intentionally
Omitted.”
u.Section 3.1(9) of the Loan Agreement is hereby amended by replacing the words
“Insurance Premium Subaccount” in clause (ii) at the end of the first sentence
thereof with the words “Insurance Reserve Account” in each instance.
v.Section 3.2(2)(a)(viii) of the Loan Agreement is hereby amended by deleting
the following text from the final sentence thereof:
“; and in addition, if any cash is deposited with Administrative Agent pursuant
to this clause (viii), Administrative Agent shall, during a Cash Management
Period (unless an Event of Default then exists and except to the extent such
funds constitute Restricted Collateral), release portions thereof to pay
Operating Expenses, capital expenditures and leasing costs provided for in the
Approved Annual Budget and Approved Extraordinary Expenses incurred by Borrower
in connection with the Project from time to time (but not more frequently than
once per month), within ten (10) days after Borrower’s written request therefor
and Administrative Agent’s receipt and approval of documentation evidencing the
costs and expenses included in such request”.
w.Section 4.2 of the Loan Agreement is hereby amended by deleting clauses (4)
and (5) thereof and replacing each in its entirety with “Intentionally Omitted.”
x.Section 4.2(7) of the Loan Agreement is hereby amended by deleting the words
“(including, without limitation, all funds in the Excess Cash Flow Account)”
from the fifth line thereof.
y.Section 4.2(8) of the Loan Agreement is hereby amended by replacing the phrase
“subsections (5), (6) and (7)” in the second and sixth lines thereof with
“subsections (6) and (7)” in each instance.
z.The text of Section 4.4 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following: “Section 4.4    Intentionally
Omitted.”
aa.A new Section 4.5 is hereby added to the end of Article 4 of the Loan
Agreement as follows:
“Section 4.5 Excess Cash Flow; Excess Cash Flow Sweep Account.
(a)    The Borrower and the Administrative Agent acknowledge and agree that, as
of the Omnibus Amendment Date, the Excess Cash Flow Sweep Account has a balance
of $7,405,116.69 (the “August 2020 ECFSA Balance”). All amounts in the Excess
Cash Flow Sweep Account, including the August 2020 ECFSA Balance, shall be
deemed Additional Collateral. Provided no Event of Default has occurred, the
Administrative Agent shall release portions of the August 2020 ECFSA Balance
(but not more frequently than once per month) for application towards August
2020 Existing Lease Obligations to the extent Excess Cash Flow for such month is
insufficient to pay the same, within ten (10) days after the Borrower’s written
request
    12
ny-1974739

--------------------------------------------------------------------------------



therefor and the Administrative Agent’s receipt and approval of documentation
evidencing the costs and expenses included in such request. In the event any
portion of the August 2020 ECFSA Balance remains in the Excess Cash Flow Sweep
Account after all August 2020 Existing Lease Obligations have been satisfied and
paid in full or, in the Administrative Agent’s reasonable judgment, are fully
reserved for in the Excess Cash Flow Sweep Account, such remaining portion of
the August 2020 ECFSA Balance shall be available for application towards any
Leasing Costs Guaranteed Obligations and otherwise in compliance with the terms
and procedures of this Section 4.5(a).
(b)    Upon the occurrence and during the continuation of an Event of Default
and without limiting Section 4.1(5), the Borrower shall immediately deposit all
then existing Excess Cash Flow in the Borrower’s possession or control
(including, without limitation, Excess Cash Flow deposited into a centralized
cash management account controlled by the Guarantor as an agent of the Borrower
in connection therewith as permitted pursuant to clause (g) of the definition of
“Special Purpose Entity”) and not distributed pursuant to Section 9.22 into the
Excess Cash Flow Sweep Account. All amounts so deposited into the Excess Cash
Flow Sweep Account shall be deemed Additional Collateral.
(c)    Any Additional Collateral held by the Administrative Agent pursuant to
this Section 4.5 at the time of payment in full of the Indebtedness shall be
promptly returned to the Borrower after the Indebtedness has been paid in full.”
bb.    Section 6.5 of the Loan Agreement is hereby amended by adding the
following sentence to the end thereof:
“Borrower shall use commercially reasonable efforts to obtain from each tenant
executing a Lease (or a modification or amendment to an existing Lease, unless
the Administrative Agent is reasonably satisfied that an existing subordination,
non-disturbance and attornment agreement with the Administrative Agent and the
tenant in question applies to such modification or amendment) on or after the
Omnibus Amendment Date a duly executed subordination, non-disturbance and
attornment agreement substantially in the form of Exhibit D (except for such
changes thereto as tenant may reasonably request and Administrative Agent shall
reasonably approve) or, in the case of a national retail tenant, in such
tenant’s standard form of subordination, non-disturbance and attornment
agreement, subject to Administrative Agent’s reasonable review and approval.”
cc.     Section 8.1(2) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
“(2)    Quarterly Financial and Operating Statements. No later than forty-five
(45) days after the end of each calendar quarter, a certificate executed by a
Responsible Person of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, attaching copies of the balance sheet
and statement of operations and a trailing twelve (12) month financial
statement, each prepared in accordance with GAAP, together with (1) a current
rent roll for the Project setting forth the name of each tenant at the Project,
the number of square feet comprising the space leased to each such tenant and
the location on the Project of such space, the amount of Rent paid by each such
    13
ny-1974739

--------------------------------------------------------------------------------



tenant and the expiration date of the Lease for each such tenant, (2) a rent
arrearage report, (3) notices with respect to any new Leases and any Leases in
default and (4) a leasing status report which shall include (i) a summary of all
letters of intent for leases at the Project that have been entered into during
such quarter, (ii) a summary of all draft letters of intent that have been sent
to prospective tenants of the Project during such quarter, (iii) an update on
the status of lease negotiations in connection with any such executed letters of
intent and (iv) an update on the status of letter of intent negotiations with
such prospective tenants. The certificate executed by the Responsible Person of
the Borrower shall certify that, to the best of his or her knowledge, (y) the
information included in such certificate, including all such statements, rent
rolls and reports attached to the certificate, are true and correct in all
material respects, as of the date of the certificate and (z)  no Event of
Default has occurred and is continuing or, if any Event of Default has occurred
and is continuing, specifying the nature and extent thereof and any actions
taken or proposed to be taken with respect to such Event of Default.”
dd.    Section 8.1 of the Loan Agreement is hereby amended by deleting clause
(3) thereof in its entirety and replacing it with “Intentionally Omitted.”
ee.    Section 8.1(4) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
“(4)    Monthly Excess Cash Flow and Restricted Payment Statements. No later
than twelve (12) Business Days after the end of each calendar month, a
certificate executed by a Responsible Person of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, (i) setting forth
the Actual Operating Revenues and Actual Operating Expenses (including leasing
costs, capital expenditures and Extraordinary Expenses) paid by the Borrower
during such month), as well as the Excess Cash Flow with respect to such month;
(ii) comparing such Actual Operating Expenses with the Approved Operating
Expenses and Extraordinary Expenses for such month; and (iii) setting forth all
Restricted Payments made by the Borrower during such prior month. The
certificate executed by the Responsible Person of the Borrower (A) shall certify
that, to the best of his or her knowledge, the information included in such
certificate is true and correct in all material respects, as of the date of the
certificate and (B) shall be accompanied by such back-up information and
documentation as the Administrative Agent shall reasonably require.”
ff.    Section 8.4 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“Borrower will provide to Administrative Agent and the Lenders at least thirty
(30) days prior to the commencement of each calendar year, the proposed annual
operating, capital expenditures and leasing costs budget for the Project for
such year presented on a monthly and annual basis. In the event any such annual
operating, capital expenditures and leasing costs budget is revised during the
course of any calendar year, Borrower shall promptly provide a copy of such
revised budget to Administrative Agent and the Lenders. Any such budget provided
during a Cash Management Period shall be
    14
ny-1974739

--------------------------------------------------------------------------------



subject to the review and approval by the Required Lenders (not to be
unreasonably withheld, delayed or conditioned), and shall not take effect until
approved by Administrative Agent. During a Cash Management Period, until such
time as Administrative Agent shall approve a proposed annual budget, the most
recent Approved Annual Budget shall apply; provided that such Approved Annual
Budget shall be adjusted to reflect actual increases in Property Taxes,
insurance premiums and expenses required to be incurred by Borrower, as
landlord, under any Permitted Lease.”
gg.    Section 9.2(3) of the Loan Agreement is hereby amended by replacing the
words “Tax Reserve Subaccount” in clause (ii) at the end of the first sentence
thereof with the words “Tax Reserve Account” in each instance.
hh.    Section 9.15 of the Loan Agreement is hereby amended by deleting clauses
(3), (4) and (7) thereof in their entireties and replacing each with
“Intentionally Omitted.”
ii.    Section 9.21 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“9.21    Appraisals
Administrative Agent shall have the right to (and, at the direction of the
Required Lenders, shall be obligated to) order new Appraisals of the Project
from time to time. Borrower agrees to pay to Administrative Agent within ten
(10) Business Days after demand the cost and expense for such Appraisals if the
Appraisal (a) is ordered (i) after the occurrence of an Event of Default or
(ii) within one hundred twenty (120) days prior to the Maturity Date or (b) is
required by applicable law or regulation, provided that Administrative Agent may
only be entitled to order a new Appraisal one (1) time pursuant to clause
(a)(ii) above. In connection with any such Appraisal, Borrower shall grant
Administrative Agent and its employees, contractors and agents access to the
Project as reasonably necessary to complete such Appraisal, and shall provide
Administrative Agent and its employees, contractors and agents such information
(including, without limitation, financial statements, operating statements and
leasing reports for the Project) reasonably required to complete such Appraisal
to the extent such information is within Borrower’s or its Affiliates’, agents’
or the Manager’s possession or control, and which such statements and reports
shall be prepared based upon information within Borrower’s, its Affiliates’ and
the Manager’s control.”
jj.    Section 9.22 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“9.22    Restricted Payments.
Borrower may make distributions to its owners, provided that (i) the same are
made from Excess Cash Flow only, (ii) no real estate taxes related to the
Project shall be then due and payable and unpaid, and (iii) no Event of Default
shall be continuing.”
    15
ny-1974739

--------------------------------------------------------------------------------



kk.    Section 11.1 of the Loan Agreement is hereby amended by replacing the
words “at Administrative Agent’s election, in Administrative Agent’s sole and
absolute discretion” in the last sentence thereof with “at Administrative
Agent’s election or by Administrative Agent at the direction of the Required
Lenders.”
ll.    Section 11.2 of the Loan Agreement is hereby amended by replacing the
words “Administrative Agent may” in the first and second lines thereof with
“Administrative Agent may, and at the direction of the Required Lenders shall,”.
mm.    Section 11.4 of the Loan Agreement is hereby amended by deleting clause
(iv) thereof in its entirety and replacing it with the following:
“(iv)    fourth, to the payment of any fees or expenses due Administrative
Agent, the Lead Arrangers and the Lenders from Borrower;”
nn.    Section 11.4 of the Loan Agreement is hereby amended by deleting the text
of clause (v) thereof in its entirety and replacing it with the following:
“(v)    fifth, [reserved];”
oo.    Section 12.1(1) of the Loan Agreement is hereby amended by deleting
clauses (a), (b) and (d) thereof in their entireties and replacing them with the
following, as appropriate:
“(a)    if to Borrower, to it at c/o Vornado Realty Trust, 210 Route 4 East,
Paramus, New Jersey 07652, Attention: Chief Financial Officer (via email in lieu
of Telecopy, at jmacnow@vno.com; with copies to: (i) Borrower at c/o Vornado
Realty Trust, 888 Seventh Avenue, New York, New York 10106, Attention:
Corporation Counsel (via email in lieu of Telecopy, at arice@vno.com); (ii)
Borrower at c/o Vornado Realty Trust, 888 Seventh Avenue, New York, New York
10106, Attention: President (via email in lieu of Telecopy, at mfranco@vno.com),
and (iii) Sullivan & Cromwell LLP, 125 Broad Street, New York, New York 10004,
Attention: Arthur S. Adler, Esq. (via email in lieu of Telecopy, at
adlera@sullcrom.com);
(b)    if to Administrative Agent or JPM Securities, to it at 237 Park Avenue,
Floor 6, New York, New York 10017, Attention: Natalya M. Robles (via email in
lieu of Telecopy, at natalya.m.robles@jpmorgan.com), with copies to
(i) Administrative Agent at 4 New York Plaza, New York, New York 10004,
Attention: Lanre Williams, Esq. (via email in lieu of Telecopy, at
lanre.williams@jpmchase.com), (ii) Administrative Agent at 700 N. Pearl Street,
13th Floor, Dallas, Texas 75201, Attention: Loan Agency and Services Group, and
(iii) Morrison & Foerster LLP, 250 W 55th Street, New York, New York 10019,
Attention: Keith Print, Esq. (via email in lieu of Telecopy, at
kprint@mofo.com);
(d)    if to Guarantor, to it at c/o Vornado Realty Trust, 210 Route 4 East,
Paramus, New Jersey 07652, Attention: Chief Financial Officer (via
    16
ny-1974739

--------------------------------------------------------------------------------



email in lieu of Telecopy, at jmacnow@vno.com; with copies to: (i) Guarantor at
c/o Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10106,
Attention: Corporation Counsel (via email in lieu of Telecopy, at
arice@vno.com); (ii) Guarantor at c/o Vornado Realty Trust, 888 Seventh Avenue,
New York, New York 10106, Attention: President (via email in lieu of Telecopy,
at mfranco@vno.com), and (iii) Sullivan & Cromwell LLP, 125 Broad Street, New
York, New York 10004, Attention: Arthur S. Adler, Esq. (via email in lieu of
Telecopy, at adlera@sullcrom).”
pp.    Section 12.2(2) of the Loan Agreement is hereby amended by (i) deleting
the parenthetical language in the first and second lines thereof, and replacing
it with the following: “(but subject to the provisions of Section 2.7(b) and
(c), and Section 12.2(3) below)” and (ii) replacing the reference to “Section
4.4 (Debt Service Coverage Ratio)” in clause (a) thereof with a reference to
“Section 4.5 (Excess Cash Flow; Excess Cash Flow Sweep Account)”.
qq.    Section 12.2(3) of the Loan Agreement is hereby amended by deleting the
following language from the end of clause (b) thereof: “(except for the
extensions of the Maturity Date provided for in Section 2.15)”.
rr.    Section 12.23(2) of the Loan Agreement is hereby amended by adding the
words “in either case” after the words “withheld, delayed or conditioned” in the
introductory paragraph thereto.
ss.    Exhibit I to the Loan Agreement is hereby amended by replacing the words
“[the amount currently held by Administrative Agent as Additional Collateral
pursuant to the terms of Section 4.4 of the Loan Agreement]” in the second
paragraph thereof with the words “[the amount currently held by Administrative
Agent as Additional Collateral pursuant to the terms of Section 4.5 of the Loan
Agreement]”.
tt.    Schedule 2 to the Loan Agreement is hereby amended by:
i.adding the words “or a Material Lease” after “not a Major Lease” in each
instance in the third line of Paragraph A thereof;
ii.inserting the following language immediately prior to the last sentence of
Paragraph A thereof: “As used herein, the term “Material Lease” means any Lease
with any Lessee which, when aggregated with any and all other Leases with such
Lessee or its Affiliates, demises between 8,000 and 24,999 square feet of
leasable retail space at the Project.”;
iii.replacing the words “For purposes of the preceding sentence” with the words
“For purposes of the preceding two sentences” in the last sentence of Paragraph
A thereof; and
iv.deleting Paragraph B thereof in its entirety and replacing it with the
following:
    17
ny-1974739

--------------------------------------------------------------------------------





“B.    Subject to the provisions of Paragraph D below, (i) new Material Leases
and Lease Modifications relating to Material Leases that do not meet all of the
conditions of Section (A) above shall require the prior written consent of the
Requisite Material Lease Approval Lenders (not to be unreasonably withheld,
conditioned or delayed) and (ii) new Major Leases and Lease Modifications
relating to Major Leases that do not meet all of the conditions of Section (A)
above shall require the prior written consent of the Required Lenders (not to be
unreasonably withheld, conditioned or delayed). In light of the delivery of the
Leasing Costs Guaranty by Guarantor, neither Administrative Agent nor any of the
Lenders shall be entitled to condition their approval of any Lease or Lease
Modification on the delivery of a cash reserve or any other security in respect
of any leasing costs incurred by Borrower under such Lease or Lease Modification
that are Leasing Costs Guaranteed Obligations. Each request by Borrower for
consent by the Requisite Material Lease Approval Lenders or Required Lenders, as
applicable, to a New Lease or Lease Modification shall be accompanied by all
information and documentation reasonably necessary in order for by the Requisite
Material Lease Approval Lenders or Required Lenders, as applicable, to make an
informed decision, and shall contain a legend in capitalized bold letters on the
top of the cover transmittal stating: “THIS IS A REQUEST FOR CONSENT TO A [NEW
LEASE] [LEASE MODIFICATION]. [Requisite Material Lease Approval
Lenders’][Required Lenders’] RESPONSE IS REQUESTED WITHIN FIVE (5) BUSINESS
DAYS.” If the Requisite Material Lease Approval Lenders or Required Lenders, as
applicable, shall fail to respond to any initial request by Borrower for consent
within five (5) Business Days after delivery to the Requisite Material Lease
Approval Lenders or Required Lenders, as applicable, of such request, Borrower
may send an additional notice to the Requisite Material Lease Approval Lenders
or Required Lenders, as applicable, which shall include a copy of the initial
request (including all information and documentation supplied in connection
therewith), and shall contain the following legend in capitalized bold letters
on the top thereof: “THIS IS A SECOND REQUEST FOR CONSENT TO A [NEW LEASE]
[LEASE MODIFICATION]. [Requisite Material Lease Approval Lenders’] [Required
Lenders’] RESPONSE IS REQUESTED WITHIN FIVE (5) BUSINESS DAYS. THE [Requisite
Material Lease Approval Lenders’][Required Lenders’] FAILURE TO RESPOND WITHIN
SUCH TIME PERIOD SHALL RESULT IN THE [Requisite Material Lease Approval
Lenders’] [Required Lenders’] CONSENT BEING DEEMED TO HAVE BEEN GRANTED.” In the
event that the Requisite Material Lease Approval Lenders or Required Lenders, as
applicable, fail to respond to such second notice within five (5) Business Days
after delivery to the Requisite Material Lease Approval Lenders or Required
Lenders, as applicable, of such second request by either granting its consent or
withholding its consent (and, in the case of withholding consent, stating the
grounds therefor in reasonable details), then the Requisite Material Lease
Approval Lenders’ or Required Lenders’, as applicable, consent shall be deemed
to have been granted.”
uu.    Schedule 4.5 attached hereto is hereby added as a new Schedule 4.5 to the
Loan Agreement.
    18
ny-1974739

--------------------------------------------------------------------------------



vv.    Section 5(a) of the Environmental Indemnity is hereby amended by deleting
the first sentence thereof in its entirety and replacing it with the following
two sentences:
“Upon (i) the Administrative Agent receiving any notice from any person or
entity asserting the existence or possible existence of any Hazardous Materials
pertaining to the Property or any part thereof that, if true, could result in an
Environmental Claim, order, notice, suit, imposition of a lien on the Property,
(ii) Administrative Agent having any other reasonable basis for believing that
there exists any Hazardous Materials at the Premises that, if true, could result
in an Environmental Claim, notice, order, suit or imposition of a lien on the
Property or (iii) the occurrence and continuance of any Event of Default, or at
any time thereafter, then, in any such event, the Administrative Agent may
require (and, at the direction of the Required Lenders, shall require), that
Indemnitor shall, at Indemnitor’s expense, promptly cause an engineer or
consultant satisfactory to Administrative Agent to conduct any environmental
assessment or audit (the scope of which shall be determined in the reasonable
discretion of Administrative Agent) and, if necessary, take and remove soil or
groundwater samples, conduct tests and/or site assessments on any part of the
Property and promptly deliver to Administrative Agent the results of such
assessment, audit, sampling or other testing. In addition, the Administrative
Agent shall have the one-time right (exercisable at the Administrative Agent’s
discretion or at the direction of the Required Lenders) at any time during the
120-day period prior to the Maturity Date, at Borrower’s (but not Guarantor’s)
expense, to cause an engineer or consultant selected by the Administrative Agent
to conduct an environmental assessment or audit (the scope of which shall be
determined in the reasonable discretion of the Administrative Agent) and, if
necessary, take and remove soil or groundwater samples, conduct tests and/or
site assessments on any part of the Property, and Borrower shall reasonably
cooperate in granting access to the Property to the Administrative Agent and its
engineers, consultants and other agents for such purpose.”
ww.    Each reference in the Loan Documents to any Loan Document or Loan
Documents shall be deemed to refer to such Loan Document or Loan Documents as
amended, supplemented, and otherwise modified hereby and by the documents
executed in connection with this Agreement and as may be further amended,
supplemented, and otherwise modified and in effect from time to time. This
Agreement and each of the documents executed in connection herewith shall be
deemed to be a Loan Document.
Section 3.Reaffirmation and Ratification; Certification.
a.The Loan Documents are in full force and effect and, except as expressly set
forth herein, unmodified.
b.Each Borrower hereby: (x) reaffirms, ratifies, confirms, and acknowledges its
obligations under each Loan Document to which it is a party and agrees to
continue to be bound thereby and perform thereunder; and (y) agrees and
acknowledges that all such Loan Documents to which it is a party and all of such
Borrower’s obligations thereunder are and remain in full force and effect (as
modified hereby) and, except as expressly provided herein, have not been
modified.
    19
ny-1974739

--------------------------------------------------------------------------------



c.Guarantor hereby: (x) reaffirms, ratifies, confirms, and acknowledges its
obligations under each Loan Document to which it is a party and agrees to
continue to be bound thereby and perform thereunder; and (y) agrees and
acknowledges that all such Loan Documents to which it is a party and all of the
Guarantor’s obligations thereunder are and remain in full force and effect (as
modified hereby) and, except as expressly provided herein, have not been
modified.
Section 4.Borrower Representations. Each Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:
a.each of the representations and warranties of the Borrower contained or
incorporated in the Loan Agreement, as amended by this Agreement (solely
excluding the representations set forth in Section 7.11 of the Loan Agreement),
or in any of the other Loan Documents, is true and correct in all material
respects on and as of the date hereof, except (x) that if any such
representation or warranty was made as of a specific date, then the same shall
have been true and correct in all material respects as of such specific date,
and (y) for purposes of remaking the representations and warranties set forth in
Section 6.1 of the Loan Agreement as of the date hereof, (1) reference should be
made to (and such representations and warranties are qualified in their entirety
by the information contained in) the rent roll and accounts receivable report
delivered by the Borrower to the Administrative Agent in connection with this
Agreement and (2) exception is further taken for the default notice delivered to
Laderach;
b.as of the date hereof and immediately after giving effect to this Agreement
and the actions contemplated hereby, to the knowledge of each Borrower, no
Potential Default or Event of Default has occurred and is continuing;
c.each Borrower has all necessary limited liability company, corporate, or
limited partnership power and authority to execute, deliver and perform its
obligations under this Agreement; the execution, delivery and performance of
this Agreement has been duly authorized by all necessary limited liability
company, corporate, or limited partnership action on the part of such Borrower;
and this Agreement has been duly and validly executed and delivered by each
Borrower and constitutes the legal, valid and binding obligation of such
Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights generally and (ii) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law); and
d.the execution and delivery of this Agreement by each Borrower (i) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for such as have been obtained or
made and are in full force and effect, (ii) will not violate the operating
agreement or by-laws of any Borrower, (iii) will not violate or result in a
default under any applicable law or regulation, any order of any Governmental
Authority, indenture, agreement or other instrument binding upon any Borrower or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any such Person, in each case to the extent such violation or default
would not reasonably be expected to result in a Material Adverse Effect, and
(iv) will not result in the creation or imposition of any Lien on any asset of
any Borrower.
    20
ny-1974739

--------------------------------------------------------------------------------



Section 5.Guarantor Representations. The Guarantor hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
a.each of the representations and warranties of the Guarantor contained or
incorporated in any Loan Document is true and correct in all material respects
on and as of the date hereof except if any such representation or warranty was
made as of a specific date, then the same shall have been true and correct in
all material respects as of such specific date;
b.as of the date hereof and immediately after giving effect to this Agreement
and the actions contemplated hereby, the Guarantor (i) has a Net Worth of not
less than Guarantor’s Minimum Net Worth and (ii) has Liquid Assets of not less
than Guarantor’s Minimum Liquid Assets;
c.the Guarantor has all necessary limited liability company, corporate, or
limited partnership power and authority to execute, deliver and perform its
obligations under this Agreement; the execution, delivery and performance of
this Agreement has been duly authorized by all necessary limited liability
company, corporate, or limited partnership action on the part of the Guarantor;
and this Agreement has been duly and validly executed and delivered by the
Guarantor and constitutes the legal, valid and binding obligation of the
Guarantor, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights generally and (ii) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law); and
d.the execution and delivery of this Agreement by the Guarantor (i) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for such as have been obtained or
made and are in full force and effect, (ii) will not violate the operating
agreement or by-laws of the Guarantor, (iii) will not violate or result in a
default under any applicable law or regulation, any order of any Governmental
Authority, indenture, agreement or other instrument binding upon the Guarantor
or any of its assets, or give rise to a right thereunder to require any payment
to be made by any such Person, in each case to the extent such violation or
default would not reasonably be expected to result in a Material Adverse Effect,
and (iv) will not result in the creation or imposition of any Lien on any asset
of the Guarantor.
Section 6.Conditions to the Effectiveness of this Agreement. As of the Effective
Date, each of the following conditions have been satisfied:
a.each Borrower and the Guarantor has executed and delivered counterparts of
this Agreement to the Administrative Agent;
b.the Borrower has delivered such documents and certificates as the
Administrative Agent or its counsel has requested relating to the authorization
of each Borrower of this Agreement and any other legal matters relating to
Borrower or this Agreement, all in form and substance satisfactory to the
Administrative Agent and its counsel;
c.the Guarantor has delivered such documents and certificates as the
Administrative Agent or its counsel has requested relating to the authorization
of the Guarantor
    21
ny-1974739

--------------------------------------------------------------------------------



of this Agreement and the guaranties referred to in subsection (d) below, and
any other legal matters relating to the Guarantor or such guaranties or this
Agreement, all in form and substance satisfactory to the Administrative Agent
and its counsel;
d.the Guarantor has duly executed and delivered to the Administrative Agent
original counterparts of that certain Leasing Costs Guaranty and that certain
Interest Guaranty in the forms agreed upon by the Guarantor, the Administrative
Agent and the Lenders;
e.the Borrower has made a prepayment of the principal amount of the Loan in an
amount not less than $50,000,000.00;
f.the Borrower has paid to Administrative Agent and each Lender all
out-of-pocket expenses incurred by such party (including the reasonable fees,
charges and disbursements of counsel for such party) in connection with the
preparation, negotiation, execution and delivery of this Agreement and any other
documents to be delivered in connection herewith;
g.in consideration of the agreements of the Lenders contained herein, the
Borrower has paid to the Administrative Agent, for the pro rata account of the
Lenders in accordance with their respective Commitment Percentages, a
non-refundable modification fee in an amount equal to One Million Five Hundred
Thousand and 00/100 Dollars ($1,500,000.00);
h.the Borrower has duly executed, notarized and delivered to the Title Company
original counterparts of that certain Amended and Restated Mortgage, Assignment
of Leases and Rents, Security Agreement and Fixture Filing, dated as of the date
hereof (the “Amended and Restated Mortgage”); and
i.the Administrative Agent has received, and the Borrower has paid all premiums,
fees and endorsement costs associated with, an ALTA Lender’s Policy of Title
Insurance in form and substance satisfactory to the Administrative Agent issued
by the Title Company in the amount of $300,000,000.00 insuring the Amended and
Restated Mortgage as a first priority lien on the Project, containing such
endorsements and affirmative insurance and with such co-insurance and
re-insurance as the Administrative Agent reasonably requires, excepting only
such items as reasonably acceptable to the Administrative Agent.
Section 7.Miscellaneous.
a.GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
b.Amendments, Etc. The terms of this Agreement may be waived, modified and
amended only by an instrument in writing duly executed by each Borrower, the
Guarantor and the Administrative Agent (with any required consent of the Lenders
pursuant to the Loan Agreement as if this Agreement were a Loan Document). Any
such waiver, modification or amendment shall be binding upon each Borrower, the
Guarantor, the Administrative Agent, each Lender, and each holder of any of the
Notes.
    22
ny-1974739

--------------------------------------------------------------------------------



c.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of each Borrower, the
Guarantor, the Administrative Agent, the Lenders, and any holder of any of the
Notes.
d.Captions. The captions and section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
e.Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.
f.Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
[Remainder of page intentionally left blank]


    23
ny-1974739


--------------------------------------------------------------------------------



EXECUTED and delivered as of the date first written above.


Borrower:


731 RETAIL ONE LLC,
a Delaware limited liability company


By: 731 Commercial LLC,
a Delaware limited liability company,
its sole member


By:    731 Commercial Holding LLC,
a Delaware limited liability company,
its sole member


By:    Alexander’s, Inc.,
a Delaware corporation,
its sole member




By:    /s/ Alan J. Rice
Name: Alan J. Rice
Title: Secretary




731 Commercial LLC,
a Delaware limited liability company,
its sole member


By: 731 Commercial Holding LLC,
a Delaware limited liability company,
its sole member


By:    Alexander’s, Inc.,
a Delaware corporation,
its sole member


By:    /s/ Alan J. Rice
Name: Alan J. Rice
Title: Secretary


[Signatures continue on following page]
    
ny-1974739

--------------------------------------------------------------------------------



Guarantor, EXECUTING THIS AGREEMENT SOLELY FOR PURPOSES OF CONSENTING TO THIS
AGREEMENT AND AGREEING TO THE TERMS OF SECTIONS 2(VV), 3(C), 5 AND 7 HEREOF:


ALEXANDER’S, INC.,
a Delaware corporation


By:    /s/ Alan J. Rice
Name: Alan J. Rice
Title: Secretary
[Signatures continue on following page]


    
ny-1974739

--------------------------------------------------------------------------------



Administrative Agent:


JPMORGAN CHASE BANK, N.A., as Administrative Agent on behalf of the Lenders


By: /s/ Natalya M. Robles             
Name: Natalya M. Robles
                    Title: Executive Director




LENDERS:
JPMORGAN CHASE BANK, N.A.
By: /s/ Natalya M. Robles             
Name: Natalya M. Robles
                    Title: Executive Director


[Signatures continue on following page.]


    
ny-1974739

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION
By: /s/ David Martin             
Name: David Martin
                    Title: EVP


[Signatures continue on following page.]


    
ny-1974739

--------------------------------------------------------------------------------



LANDESBANK BADEN-WÜRTTEMBERG,
NEW YORK BRANCH.


By:    /s/ Leonard J. Crann
Name: Leonard J. Crann
Title: General Manager


By:    /s/ Adam Rahal
Name: Adam Rahal
Title: Legal Counsel




[Signatures continue on following page.]

    
ny-1974739

--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON


By:    /s/ Carol Murray
Name: Carol Murray
Title: Director
    
ny-1974739


--------------------------------------------------------------------------------



SCHEDULE 4.5
August 2020 Existing Leases


[See attached.]


    
ny-1974739